  Case: 2:19-cv-00879-EAS-KAJ Doc #: 7 Filed: 06/11/20 Page: 1 of 2 PAGEID #: 25




                             UNITED STATES DISTRICT COURT
                            THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: DAVOL, INC./C.R. BARD,
                                                Case No. 2:18-md-2846
 INC., POLYPROPYLENE HERNIA
 MESH PRODUCTS LIABILITY
 LITIGATION
                                                Judge Edmund A. Sargus, Jr.
                                                Magistrate Judge Kimberly A. Jolson

 This document relates to:
 Millerburg v. Davol, Inc., et al.,
 Case No. 2:19-cv-879

                                               ORDER

        This matter is before the Court on Defendants’ Motion to Dismiss (Doc. 4). Defendants

argue that this case should be dismissed because Plaintiff has failed to produce a complete Plaintiff

Profile Form as required by Case Management Order No. 8. (See generally id.). Counsel for

Plaintiff represents that Plaintiff is deceased, “[n]o estate has been created,” and “no potential heirs

wish to substitute in as a party.” (Doc. 5 at 1). The Motion is GRANTED in part and DENIED

in part.

        The Court may dismiss an action for failure to prosecute under its inherent power to control

its docket, see Link v. Wabash R.R. Co., 370 U.S. 626, 629 (1962), or under Rule 41(b) of the

Federal Rules of Civil Procedure. Rule 41(b) provides, in pertinent part that “[i]f the plaintiff fails

to prosecute or comply with these rules or a court order, a defendant may move to dismiss the

action or any claim against it. Unless the dismissal order states otherwise, a dismissal under this

subdivision (b) ... operates as an adjudication on the merits.” The measure is available to the Court

“as a tool to effect management of its docket and avoidance of unnecessary burdens on the tax-

supported courts and opposing parties.” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999).
  Case: 2:19-cv-00879-EAS-KAJ Doc #: 7 Filed: 06/11/20 Page: 2 of 2 PAGEID #: 26




       The Sixth Circuit directs the district court to consider the following four factors in deciding

whether to dismiss an action for failure to prosecute under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Schafer v. City of Defiance Police Dept., 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176 F.3d

at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is properly

dismissed by the district court where there is a clear record of delay or contumacious conduct.’”

Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

       Given that that Plaintiff is deceased, “[n]o estate has been created,” and “no potential heirs

wish to substitute in as a party,” (Doc. 5 at 1), the Court concludes that Plaintiff has abandoned

this action. Although this Court has a “favored practice of reaching a disposition on the merits,”

the Court’s “need to manage its docket, the interest in expeditious resolution of litigation, and the

risk of prejudice to the defendant” outweigh allowing this case to linger. Little v. Yeutter, 984 F.2d

160, 162 (6th Cir. 1993). Finally, the Court has considered less drastic sanctions than dismissal

but concludes that any such effort would be futile under the circumstances of this case.

       This action is DISMISSED without prejudice. In the event Plaintiff re-files, Defendants

may claim costs and expenses in the first filing and seek recoupment.

       IT IS SO ORDERED.

Date: 06/11/2020                       s/Edmund A. Sargus, Jr.
                                       EDMUND A. SARGUS, JR.
                                       UNITED STATES DISTRICT JUDGE


                                       s/Kimberly A. Jolson
                                       KIMBERLY A. JOLSON
                                       UNITED STATES MAGISTRATE JUDGE


                                                  2
